--------------------------------------------------------------------------------

EXECUTION COPY

First Amendment
 
to
 
Credit Agreement
 
Among
 
McMoRan Oil & Gas, LLC,
as Borrower,


JPMorgan Chase Bank, N.A.,
as Administrative Agent,


Toronto-Dominion (Texas) LLC,
as Syndication Agent,
 
and
 
The Lenders Signatory Hereto
 
Effective as of January 19, 2007

 
 
 

--------------------------------------------------------------------------------

 
 
First Amendment to Credit Agreement


This First Amendment to Credit Agreement (this “First Amendment”) executed
effective as of the 19th of January, 2007 (the “First Amendment Effective Date”)
is among McMoRan Oil & Gas, LLC, a limited liability company formed under the
laws of the State of Delaware (the “Borrower”); each of the undersigned
guarantors (the “Guarantors”, and together with the Borrower, the “Obligors”);
each of the Lenders that is a signatory hereto; JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”); and Toronto-Dominion (Texas) LLC, as
syndication agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Syndication Agent”).
 
Recitals
 
A. The Borrower, the Administrative Agent, the Syndication Agent and the Lenders
are parties to that certain Credit Agreement dated as of April 19, 2006 (the
“Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower.
 
B. The Borrower has requested and the Administrative Agent and the Lenders have
agreed to amend certain provisions of the Credit Agreement.
 
C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.  Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this First Amendment, shall have the
meaning ascribed such term in the Credit Agreement. Unless otherwise indicated,
all section references in this First Amendment refer to the Credit Agreement.
 
Section 2.  Amendments to Credit Agreement.
 
2.1  Section 1.02. The following definitions are hereby added or amended and
restated in its entirety as follows:
 
“Agreed Pricing” means:
 
(i) for anticipated sales of Hydrocarbons that are fixed in a firm fixed price
sales contract, the fixed price or prices provided for in such sales contract
during the term thereof; and
 
(ii) for anticipated sales of Hydrocarbons that are hedged by a fixed price Swap
Agreement, the fixed price or prices provided for in such Swap Agreement during
the term thereof, as modified by any necessary adjustment for quality and
geographical differentials; and
 
 
 

--------------------------------------------------------------------------------

 
(iii) for anticipated sales of Hydrocarbons that are hedged by a Swap Agreement
which Swap Agreement provides for a range of prices between a floor and a
ceiling, the prices provided for in subsection (iv) below, provided that during
the term of such Swap Agreement such prices shall in no event be less than such
floor or exceed such ceiling, as such floor and ceiling are modified by any
necessary adjustment specified by the Administrative Agent for quality and
geographical differentials; and
 
(iv) for anticipated sales of Hydrocarbons, if such sales are not hedged by a
Swap Agreement or sales contract that is described in paragraphs (i), (ii), or
(iii) above, for the date of calculation (or, if such date is not a Business
Day, for the first Business Day thereafter), and with any necessary adjustment
specified by the Administrative Agent for quality and geographical
differentials, the “strip” price under Henry Hub Natural Gas futures contracts
and Light, Sweet Crude Oil futures contracts for the five year period following
such calculation date, in each case as published by New York Mercantile Exchange
(NYMEX) on its website currently located at www.nymex.com, or any successor
thereto (as such price may be corrected or revised from time to time by the
NYMEX in accordance with its rules and regulations), as of the settlement of the
last trading day for the contract month coincident with the effective date of
the then most recent Reserve Report, and thereafter the price in effect at the
end of such five year period.
 
“Agreement” means this Credit Agreement, as amended by the First Amendment to
Credit Agreement, dated as of January 19, 2007, as the same may from time to
time be further amended, modified, supplemented or restated.
 
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank or trust company
organized under the laws of the United States or any state thereof having
combined capital and surplus of not less than $250,000,000; (c) commercial paper
of an issuer rated at least A-1 by Standard S&P or P-1 by Moody’s, or carrying
an equivalent rating by a nationally recognized rating agency, if both of the
two named rating agencies cease publishing ratings of commercial paper issuers
generally, and maturing within six months from the date of acquisition; (d)
repurchase obligations of any Lender or of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than 30
days, with respect to securities issued or fully guaranteed or insured by the
United States government; (e) securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state,
 
 
 

--------------------------------------------------------------------------------

 
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s; (f)
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition; (g) money market
mutual or similar funds that invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition; or (h) money market
funds that (i) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000.
 
“Equity Issuance” means the issuance, sale or other disposition after the
Effective Date by the Borrower, any of its Subsidiaries or any other Credit
Party other than the Parent of its Equity Interests.
 
“First Amendment Effective Date” means January 19, 2007.
 
“Intercreditor Agreement” means in respect of the Second Lien Term Loan
Agreement, that certain Intercreditor Agreement dated as of the First Amendment
Effective Date among the Administrative Agent, the Borrower and Guarantors and
the agent on behalf of the Second Lien Lenders, as the same may from time to
time be amended, modified, supplemented or restated in accordance with the
provisions thereof.
 
“Material Indebtedness” means Debt (other than the Loans), or obligations in
respect of one or more Swap Agreements, of any one or more of the Borrower and
its Subsidiaries or any Guarantor in an aggregate principal amount exceeding
$10,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary or Guarantor in
respect of any Swap Agreement at any time shall be the Swap Termination Value.
 
“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to refinance, all
of any other Debt (the “Refinanced Debt”); provided that (a) such new Debt is in
an aggregate principal amount not in excess of the sum of (i) the aggregate
principal amount then outstanding of the Refinanced Debt (or, if the Refinanced
Debt is exchanged or acquired for an amount less than the principal amount
thereof to be due and payable upon a declaration of acceleration thereof, such
lesser amount) and (ii) an amount necessary to pay any fees and expenses,
including premiums, related to such exchange or refinancing; (b) such new Debt
has a stated maturity no earlier than the stated maturity of the Refinanced Debt
and an average life no shorter than the average life of the Refinanced Debt;
(c) such new Debt does not have a stated interest rate in excess of the stated
interest rate of the Refinanced Debt; (d) such new Debt does not contain any
covenants which are more onerous to the Borrower and its Restricted Subsidiaries
than those imposed by the Refinanced Debt, (e) such new Debt (and any guarantees
thereof) is secured by
 
 
 

--------------------------------------------------------------------------------

 
the same collateral which secured the Refinance Debt and (f) any Liens securing
such new Debt are subordinated to the Liens securing the Indebtedness (or, if
applicable, the Guaranty Agreement) to at least the same extent as the Liens
securing the Refinanced Debt.
 
“Probable Reserves” means “Probable Reserves” as defined in the Definitions for
Oil and Gas Reserves promulgated by the Society of Petroleum Engineers (or any
generally recognized successor) as in effect at the time in question.
 
“Proved Reserves” means “Proved Reserves” determined in accordance with SEC
requirements (with the exception that such reserves shall be calculated using
the Agreed Pricing) in effect at the time in question which are categorized as
“Proved Developed Reserves” and “Proved Undeveloped Reserves”. Proved Developed
Reserves are further subcategorized as “Proved Developed Producing Reserves” and
“Proved Developed Nonproducing Reserves” in the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.
 
“PV” means the net present value, discounted at 10% per annum, of the future net
revenues expected to accrue to the Borrower’s and its Subsidiaries’ collective
interests in Proved Reserves and Probable Reserves (calculated separately)
expected to be produced from Oil and Gas Properties during the remaining
expected economic lives of such reserves. Each calculation of Total Proved
Reserve Value shall be made in accordance with SEC requirements in effect at the
time in question and each calculation of Total Probable Reserve Value shall be
made in accordance with the then existing standards of the Society of Petroleum
Engineers, provided that in any event (a) appropriate deductions shall be made
for severance and ad valorem taxes, and for operating, gathering, transportation
and marketing costs required for the production and sale of such reserves and
(b) such calculations shall be made using the Agreed Pricing.
 
“Reserve Report” means the Initial Reserve Report and each other report setting
forth, as of each January 1st or July 1st (or such other date in the event of an
Interim Redetermination), the oil and gas reserves attributable to the Oil and
Gas Properties of the Borrower and the Subsidiaries, together with a projection
of the rate of production and future net income, taxes, operating expenses and
capital expenditures with respect thereto as of such date based upon the
economic assumptions consistent with the Administrative Agent’s lending
requirements at the time, and, while the Second Lien Notes are outstanding, the
definition of PV. While the Second Lien Notes are outstanding, each such report
must (a) separately report on Proved Developed Producing Reserves, Proved
Developed Nonproducing Reserves, Proved Undeveloped Reserves and Probable
Reserves and separately calculate the PV of each such category for the
Borrower’s and the Subsidiaries’ interests, (b) take into account the Borrower’s
actual experiences with leasehold operating expenses and other costs in
determining projected leasehold operating expenses and other costs, (c) identify
and take into account
 
 
 

--------------------------------------------------------------------------------

 
any “over-produced” or “under-produced” status under gas balancing arrangements,
and (d) contain information and analysis comparable in scope to that contained
in the Initial Reserve Report.
 
“Second Lien Agent” means the Person acting as administrative agent, whether
designated as such or functioning in a similar representative capacity, for the
Second Lien Lenders.
 
“Second Lien Lenders” means each Person now or hereafter a party to the Second
Lien Term Loan Agreement as a lender.
 
“Second Lien Majority Lenders” means Second Lien Lenders holding more than 50%
of the then outstanding Second Lien Notes or such larger percentage as may be
necessary to generally amend the Second Lien Term Loan Agreement pursuant to the
terms thereof
 
“Second Lien Notes” means the $100,000,000 Second Lien Term Notes issued
pursuant to the Second Lien Term Loan Agreement, together with all amendments,
modifications, extensions and rearrangements, including any Permitted
Refinancing Debt in respect thereof, all to the extent permitted by Section
9.04.
 
“Second Lien Term Loan Agreement” means that certain Second Lien Term Loan
Credit Agreement dated as of the First Amendment Effective Date among the
Borrower, JPMorgan Chase Bank, N.A., as administrative agent for the Second Lien
Lenders, TD Securities (USA) LLC, as syndication agent for the Second Lien
Lenders, and the Second Lien Lenders party thereto, together with all
amendments, modifications and supplements, including any Permitted Refinancing
Debt in respect thereof, all to the extent permitted by Section 9.04.
 
“Second Lien Term Loan Documents” means the Second Lien Term Loan Agreement, the
Second Lien Notes and any “Loan Documents” (as defined therein), in each case,
together with all amendments, modifications and supplements thereto permitted by
Section 9.04.
 
“Security Instruments” means the Guaranty Agreement, the Intercreditor
Agreement, mortgages, deeds of trust and other agreements, instruments or
certificates described or referred to in Exhibit F-1, and any and all other
agreements, instruments, consents or certificates now or hereafter executed and
delivered by the Borrower or any other Person (other than Swap Agreements with
the Lenders or any Affiliate of a Lender or participation or similar agreements
between any Lender and any other lender or creditor with respect to any
Indebtedness pursuant to this Agreement) in connection with, or as security for
the payment or performance of the Indebtedness, the Notes, this Agreement, or
reimbursement obligations under the Letters of Credit, as such agreements may be
amended, modified, supplemented or restated from time to time.
 
 
 

--------------------------------------------------------------------------------

 
“Total Probable Reserve Value” means at any time the PV attributable to Probable
Reserves as most recently determined and certified to the Lenders in accordance
with Section 8.12(h), as the same may be adjusted from time to time pursuant to
Section 8.13(c) or Section 9.01(e).
 
“Total Proved Reserve Value” means at any time the PV attributable to Proved
Reserves as most recently determined and certified to the Lenders in accordance
with Section 8.12(h), as the same may be adjusted from time to time pursuant to
Section 8.13(c) or Section 9.01(e).
 
2.2  Section 8.12. Sections 8.12(d) through Section 8.12(h) are hereby inserted
which read as follows:
 
(d) Subject to interim adjustment under Section 8.13(c) and Section 9.01(e), the
initial Total Proved Reserve Value shall be $387,600,000.
 
(e) No later than March 1st and September 1st of each year, the Borrower shall
deliver to the Administrative Agent two certificates, each in form reasonably
satisfactory to the Administrative Agent, reflecting the Total Proved Reserve
Value and the Total Probable Reserve Value, respectively, as of the immediately
preceding January 1 and July 1, commencing March 1, 2007.
 
(f) In addition, the Borrower may, by notifying the Administrative Agent
thereof, elect to require the Total Proved Reserve Value to be determined two
additional times on a specified “as of” date between such regular determinations
(which shall be the first day of a calendar month following the date of such
notice), in which event the Borrower shall deliver to the Administrative Agent a
certificate, in form reasonably satisfactory to the Administrative Agent (which
may be in the form of an updated Reserve Report), no later than three months
after such specified date reflecting the Total Proved Reserve Value as of such
specified date.
 
(g) The Borrower shall calculate the Total Proved Reserve Value and the Total
Probable Reserve Value based upon the applicable definitions of this Agreement,
and provide with each such certificate the Reserve Report and other information
used by the Borrower in calculating the Total Proved Reserve Value and Total
Probable Reserve Value.
 
(h) Upon receipt of each such certificate, the Administrative Agent shall
promptly review such certificate and, within five (5) Business Days, confirm to
the Borrower and the Lenders that (i) the calculations used to determine the
Total Proved Reserve Value were based upon the pricing and other requirements
set forth in the definition of PV and (ii) no mathematical or other errors or
omissions have been made in such calculation. If facts under (i) or (ii) are
ascertained to exist, the Administrative Agent and the Borrower shall cooperate
to promptly calculate the proper amount. Otherwise, upon confirmation of such
 
 
 

--------------------------------------------------------------------------------

 
amount as the Total Proved Reserve Value, such amount will be the Total Proved
Reserve Value until next adjusted or redetermined in accordance with the terms
of this Agreement pursuant to Section 8.13(c) or Section 9.01(e).
 
2.3  Section 8.13. Section 8.13(d) is hereby added which reads as follows:
 
(d) For so long as the Second Lien Notes are outstanding, the reference to “85%”
in Sections 8.13(a), (b) and (c) shall be “90%”.
 
2.4  Section 8.14. Section 8.14(d) is hereby deleted and the following is
inserted which reads as follows:
 
Other than Liens granted to secure the Second Lien Notes as of the First
Amendment Effective Date, the Borrower agrees that it will not, and will not
permit any Subsidiary to, grant a Lien on any Property to secure the Second Lien
Notes without first (i) giving fifteen (15) days’ prior written notice to the
Administrative Agent thereof and (ii) granting to the Administrative Agent to
secure the Indebtedness a first-priority, perfected Lien on this same Property
pursuant to Security Instruments in form and substance reasonably satisfactory
to the Administrative Agent. In connection therewith, the Borrower shall, or
shall cause its Subsidiaries to, execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent.
 
2.5  Section 9.01. The following sentence is added to the end of Section
9.01(a):
 
“For so long as the Second Lien Notes are outstanding, Total Debt for purposes
of this Section 9.01(a) shall mean Total Debt as of any date of determination
less all unencumbered cash and Cash Equivalents and Debt permitted pursuant to
Section 9.02(f) on the balance sheet of the Borrower and its Subsidiaries as of
such date.”
 
2.6  Section 9.01. Section 9.01(c), Section 9.01(d) and Section 9.01(e) are
hereby inserted which read as follows:
 
(c) Ratio of Total Proved Reserve Value to Net Debt. For so long as the Second
Lien Notes are outstanding, the Borrower will not as of any date of
determination permit the ratio of (i) Total Proved Reserve Value to (ii) (A)
Total Debt less (B) the sum as of such date of (1) unencumbered cash and Cash
Equivalents of the Borrower and its Subsidiaries and (2) Debt permitted pursuant
to Section 9.02(f) to be less than (x) as of December 31, 2006 through December
30, 2007, 1.5 to 1.0, (y) as of December 31, 2007 through December 30, 2008,
1.75 to 1.0 and (z) thereafter 2.0 to 1.0.
 
(d) Interest Coverage Ratio. For so long as the Second Lien Notes are
outstanding, the Borrower will not permit the ratio, determined as of the end of
any fiscal quarter, of (i) EBITDAX for the trailing four fiscal quarter period
ending on such date, to (ii) Interest Expense for such four fiscal quarter
period to
 
 
 

--------------------------------------------------------------------------------

 
be less than (x) prior to December 31, 2007, 2.75 to 1.00, (y) on and after
December 31, 2007 and prior to December 31, 2008, 3.25 to 1.00 and (z)
thereafter 3.75 to 1.00.
 
(e) Adjustments to Total Proved Reserve Value. If the Borrower or any Subsidiary
shall sell or otherwise dispose of any Oil and Gas Property included in the
calculation of Total Proved Reserve Value, then until Total Proved Reserve Value
is recalculated in accordance with the terms hereof, Total Proved Reserve Value
as then in effect shall be reduced to reflect the Total Proved Reserve Value of
the Oil and Gas Property so sold or disposed of. Total Proved Reserve Value may
also be adjusted to reflect title defects as contemplated under Section 8.13(c).
 
2.7  Section 9.02. Section 9.02(e) is hereby replaced and Section 9.02(k) is
hereby inserted, each of which reads as follows:
 
(e) Debt in respect of letters of credit, bank or completion guarantees, surety,
performance, warranty, bid, appeal or other bonds or guarantees and similar
instruments, in each case to the extent (x) required by Governmental
Requirements or any third Person and (y) provided in the ordinary course of
business in connection with the operation of the Oil and Gas Properties.
 
(k) Debt under the Second Lien Notes and any guarantees thereof by a Guarantor,
the principal amount of which Debt does not exceed $100,000,000 in the
aggregate, and any Permitted Refinancing Debt thereof.
 
2.8  Section 9.03. Section 9.03(d) is hereby redesignated as Section 9.03(e) and
a new Section 9.03(d) is hereby inserted which reads as follows:
 
(d) Liens on Property securing the Second Lien Notes and any guaranties thereof
as permitted by Section 9.02(k); provided, however, that (i) such Liens securing
such Debt are subordinate to the Liens securing the Indebtedness, this Agreement
and the other Loan Documents pursuant to the Intercreditor Agreement and (ii)
both before and after giving effect to the incurrence of any such Lien, the
Borrower is in compliance with Section 8.14(d).
 
2.9  Section 9.04. Section 9.04 is hereby amended to add the following paragraph
(b):
 
(b) The Borrower will not, and will not permit any Subsidiary to: (1) prior to
the date that is ninety-one (91) days after the Maturity Date, call, make or
offer to make any optional or voluntary Redemption of or otherwise optionally or
voluntarily Redeem (whether in whole or in part) the Second Lien Notes except
with the proceeds of an Equity Issuance or with Permitted Refinancing Debt,
provided that the Borrower may optionally prepay the Second Lien Notes, if (A)
no Default or Event of Default has occurred and is continuing or would exist
after giving effect to such prepayment or refinancing, and (B) after giving
effect to such prepayment, the Borrower would have at least $15,000,000 of
unused availability under the Commitments, or (2) amend, modify, waive or
otherwise change, consent or agree to any amendment,
 
 
 

--------------------------------------------------------------------------------

 
modification, waiver or other change to, any of the terms of any Second Lien
Term Loan Document if (A) the effect thereof would be to shorten the maturity of
the Second Lien Notes or shorten the average life or increase the amount of any
scheduled repayment or mandatory prepayment of principal or increase the
interest rate or increase any call, put or prepayment premiums or shorten any
period for payment of interest thereon, (B) such action requires the payment of
a consent fee (howsoever described), (C) such action adds additional Property as
collateral to secure the Second Lien Notes unless the Borrower complies with
Section 8.14(d) or (D) such action adds any covenants or defaults without this
Agreement being contemporaneously amended to add substantially similar covenants
or defaults, provided that the foregoing shall not prohibit the execution of
supplemental agreements to add guarantors if required by the terms thereof
provided that any such guarantor also guarantees the Indebtedness pursuant to
the Guaranty Agreement and each of the Borrower and such guarantor otherwise
complies with Section 8.14(b).
 
2.10  Section 10.01. Section 10.01(o) is hereby added which reads as follows:
 
(o) the Intercreditor Agreement, after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with its terms
against the Borrower or any party thereto or holder of the Debt subordinated
thereby or shall be repudiated by any of them, or cause the Lien securing the
payment of the obligations of the Second Lien Notes to be senior or pari passu
with the Liens securing the payment of obligations of this Agreement, or any
payment by the Borrower or any Guarantor in violation of the terms of the
Intercreditor Agreement.
 
2.11  Borrowing Base Adjustment. As of the First Amendment Effective Date, the
Borrowing Base shall be adjusted to be $50,000,000.
 
Section 3.  Conditions Precedent. The effectiveness of this First Amendment is
subject to the receipt by the Administrative Agent of the following documents
and satisfaction of the other conditions provided in this Section 3, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance:
 
3.1  Payment of Outstanding Invoices. Payment by the Borrower to the
Administrative Agent of all fees and other amounts due and payable on or prior
to the First Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower.
 
3.2  First Amendment. The Administrative Agent shall have received multiple
counterparts as requested of this First Amendment from each Lender and multiple
counterparts as requested of the Intercreditor Agreement from the Second Lien
Lenders or their representative.
 
 
 

--------------------------------------------------------------------------------

 
3.3  No Default. No Default or Event of Default shall have occurred and be
continuing as of the First Amendment Effective Date.
 
3.4  Security Instruments. In connection with the execution and delivery of the
Security Instruments, the Administrative Agent shall:
 
(a)  be reasonably satisfied that the Security Instruments create first
priority, perfected Liens (subject only to Excepted Liens identified in clauses
(a) to (d) and (f) of the definition thereof, but subject to the provisos at the
end of such definition) on at least 90% of the total value of the Proved
Reserves evaluated in the Reserve Report most recently delivered prior to the
First Amendment Effective Date;
 
(b)  be reasonably satisfied that all Property constituting security for the
Second Lien Term Loan Agreement is subject to a first priority, perfected Lien
in favor of the Administrative Agent under the Security Instruments; and
 
(c)  be reasonably satisfied with title to any additional Oil and Gas Properties
mortgaged in connection with clause (a) of this Section 3.4.
 
3.5  Closing of Second Lien Term Loan Agreement. The Administrative Agent shall
have received a certificate of a Responsible Officer of the Borrower certifying
that (a) funding under the Second Lien Term Loan Agreement has occurred, or is
occurring contemporaneously with the First Amendment Effective Date, which shall
result in gross cash proceeds of $99,500,000 and (b) that attached thereto are
true and complete copies of the Second Lien Term Loan Documents as then in
effect.
 
3.6  Approval of Second Lien Term Loan Documents. The Second Lien Term Loan
Documents shall be reasonably acceptable to the Majority Lenders.
 
Section 4.  Representations and Warranties; Etc. Each Obligor hereby affirms:
(a) that as of the date of execution and delivery of this First Amendment, all
of the representations and warranties contained in each Loan Document to which
such Obligor is a party are true and correct in all material respects as though
made on and as of the First Amendment Effective Date (unless made as of a
specific earlier date, in which case, was true as of such date); and (b) that
after giving effect to this First Amendment and to the transactions contemplated
hereby, no Defaults exist under the Loan Documents or will exist under the Loan
Documents.
 
Section 5.  Miscellaneous.
 
5.1  Confirmation. The provisions of the Credit Agreement (as amended by this
First Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this First Amendment.
 
5.2  Ratification and Affirmation of Obligors. Each of the Obligors hereby
expressly (a) acknowledges the terms of this First Amendment, (b) ratifies and
affirms its obligations under the Guarantee Agreement and the other Security
Instruments to which it is a party, (c) acknowledges, renews and extends its
continued liability under the Guarantee Agreement and the other Security
Instruments to which it is a party and agrees that its guarantee under the
Guarantee Agreement and the
 
 
 

--------------------------------------------------------------------------------

 
other Security Instruments to which it is a party remains in full force and
effect with respect to the Indebtedness as amended hereby.
 
5.3  Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.
 
5.4  No Oral Agreement. This written First Amendment, the Credit Agreement and
the other Loan Documents executed in connection herewith and therewith represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous, or unwritten oral agreements of the parties. There
are no subsequent oral agreements between the parties.
 
5.5  Governing Law. This First Amendment (including, but not limited to, the
validity and enforceability hereof) shall be governed by, and construed in
accordance with, the laws of the State of Texas.


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed effective as of the date first written above.
 
BORROWER:                                                                   
MCMORAN OIL & GAS LLC
 
By: ___________________________      
Kathleen L. Quirk, Vice President


GUARANTORS:                                                               
MCMORAN EXPLORATION CO.
 
By: _____________________________      
                       Kathleen L. Quirk, Senior Vice President &
                                       Treasurer




K-MC VENTURE I LLC
 
By:          MCMORAN OIL & GAS LLC,
its sole member




By:  _________________________     
Kathleen L. Quirk, Vice President




FREEPORT CANADIAN
EXPLORATION COMPANY
 
By:              MCMORAN OIL & GAS LLC,
its sole member




By: __________________________
Kathleen L. Quirk, Vice President




MCMORAN INTERNATIONAL INC.
 
By:         MCMORAN OIL & GAS LLC,
its sole member




By: ________________________     
   Kathleen L. Quirk, Vice President

SIGNATURE PAGE 1
 
 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:                                           JPMORGAN CHASE
BANK, N.A.,
as Administrative Agent
 


By: ___________________________      
Name:  
Title:  



SIGNATURE PAGE 2
 
 

--------------------------------------------------------------------------------

 

SYNDICATION AGENT:                                                 
TORONTO-DOMINION (TEXAS) LLC,
as Syndication Agent
 


By: _______________________      
Name:  
Title:  



SIGNATURE PAGE 3
 
 

--------------------------------------------------------------------------------

 

LENDER:                                                                             
JPMORGAN CHASE BANK, N.A.,
as a Lender




By: _________________________ 
Name:  
Title:  

SIGNATURE PAGE 4
 
 

--------------------------------------------------------------------------------

 

LENDER:                                                                              TORONTO-DOMINION
(TEXAS) LLC,
as a Lender




By: _____________________________      
Name:  
Title:  




SIGNATURE PAGE 5
 

--------------------------------------------------------------------------------

 
 